Citation Nr: 1805354	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  09-50 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenia for the period prior to December 7, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO dated in April 2007 and September 2015.  In April 2016, the Veteran testified at a hearing before the undersigned; a transcript of the hearing is of record.

In a September 2016 decision, the Board addressed a set of the Veteran's claims on appeal including issues of entitlement increased ratings for schizophrenia and TDIU.  As part of that decision, the Board awarded a 50 percent rating for schizophrenia for the period prior to December 7, 2011, but denied entitlement to a rating in excess of 50 percent for that period.  The Board's September 2016 decision also denied entitlement to a TDIU.  The appellant appealed these portions of the decision to the Court.  In April 2017, the Court issued an order that vacated the September 2016 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the March 2017 Joint Motion by the parties.  The March 2017 Joint Motion sought only a partial remand of the Board decision, and the only issues remaining in appellate status before the Board at this time are (1) entitlement to an rating in excess of 50 percent for schizophrenia for the period prior to December 7, 2011, and (2) entitlement to a TDIU.

The Board notes that in the time since the Board's prior September 2016 decision, the Veteran has appointed a new representative in this case.  The new representative is identified on the cover page of this decision.


FINDINGS OF FACT

1.  Prior to December 7, 2011, the Veteran's schizophrenia was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2011, the criteria for a rating in excess of 50 percent for schizophrenia have been not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code (DC) 9211 (2017).

2.  The criteria for assignment of TDIU are not met.  38 U.S.C.. §§1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Schizophrenia

The Veteran's schizophrenia is rated as 50 percent disabling under DC 9211 prior to December 7, 2011.  This is the only period remaining for consideration in this appeal.

A 50 percent rating is assigned for disability producing occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9211.

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, a May 2006 VA psychiatric consultation reflected that the Veteran was anxious about whether his job would begin to require a higher skill set.  He would become anxious and depressed when watching the news about the Iraq war.  His wife told him that he was kicking and fighting in his sleep.  Mental status examination was normal but for a depressed mood and blunted affect.  He was diagnosed with depression, anxiety, and rule out PTSD and psychosis.

On November 2006 VA examination, the Veteran reported that he had not sought treatment for his psychiatric symptoms for many years, until three years previously when his job became stressful.  He reported that he had been employed as an equipment specialist for 30 years.  He had had a good relationship with his supervisor.  He attended church weekly.  He had an intact family unit.  He watched television in his leisure time.  He reported symptoms of paranoia towards others and had trouble trusting others.  He did not exhibit delusions.  He sometimes saw a "shadow" out of the corner of his eye.  He did not exhibit auditory hallucinations, though in 2006 he had reported to his physician a knocking sound in his head.  He had trouble with anxiety, depression, and sleep.  However, sleep medication helped.  Mental status examination reflected that he had good grooming and was able to maintain eye contact most of the time.  He was shy but cooperative.  His speech was normal, though he did pause before responding.  His affect was reactive and appropriate, but at times anxious.  His thinking was linear and goal-directed.  He was oriented in all spheres.  There was no bizarre behavior.  He was diagnosed with residual schizophrenia, psychosis, and depressive disorder.  The examiner felt that the Veteran had functioned fairly well since 1975.  He appeared to have marginal trouble getting along with others.

VA treatment records reflect that in May 2007, the Veteran reported memory trouble, even forgetting the road he was on.  He felt anxious twice per week.  He felt paranoid at times.  He was noted to have good eye contact, coherent thoughts, and goal-directed process.  There was no delusional content.  He was anxious.  In December 2007, he reported occasional depressed mood and passive suicidal thoughts.  The Joint Motion in this case directs attention to the fact that the Veteran "admitted to passive suicidal thoughts that last occurred about a year prior with no intent or plan."  He was suffering from memory difficulties and needed help at work.  His affect was constricted and his mood was depressed.  His speech was normal and thoughts fairly coherent.  He denied any auditory hallucinations but sometimes saw shadows in his periphery.

On September 2009 VA examination, the Veteran reported keeping to himself most of the time.  He would read the bible, work in the yard, and watch television.  He appeared clean, neatly groomed, and appropriately dressed.  He was intact in all spheres of orientation.  His thought content and process were unremarkable.  He had a sleep impairment but a sleep aid helped.  He reported a passing suicidal thought about one year previously.  The Joint Motion in this case directs attention to the fact that "Appellant reported the presence of suicidal thoughts that last occurred about a year prior with no intent or plan."  The Joint Motion also directs attention to the fact that the Veteran reported "auditory hallucinations off and on over the years and visual hallucinations, 'like peripheral hallucinations[,]' several times a week."  He had good impulse control.  He had trouble with his memory in terms of where he would place items.  He worked as an equipment expediter.  He would take several days off per month to be away from people.  He attributed his success at work due to an understanding supervisor who also served in the military.  He was diagnosed with residual schizophrenia, psychosis, and a depressive disorder.  The examiner concluded that the Veteran's psychiatric disorder resulted in signs and symptoms that resulted in deficiencies in mood, but not in judgment, thinking, family relations, or work.  The examiner explained that the Veteran reported some occasional depressed mood and discomfort with others.  He had a mild to moderate level of anxiety.

An October 2010 VA treatment record reflects that the Veteran was feeling anxious and easily startled.  He had a daily depressed mood and sometimes heard voices calling his name.  He was hypervigilant but denied frank paranoid thoughts.  He was calling into work sick more frequently so as not to be around others.  Mental status examination showed that he was oriented in all spheres.  His speech was with soft tone.  His thoughts were coherent and goal-directed.  His affect was constricted.  His mood was anxious and dysthymic.

In October 2010, the Veteran reported missing one day a week from work.  He was forgetful on the job.  He had unpredictable mood swings and trouble sleeping.  His psychiatric and sleep medication had been increased in dosage.

In January 2011, the Veteran underwent a neuropsychiatric evaluation related to his complaints of memory trouble.  However, the conclusion was that the Veteran's testing showed poor effort, as results were far more impaired than the Veteran and his wife described as well as when compared to the usual cut-off scores.  The VA medical report shows that the Veteran's "performance on all measures specifically designed to assess effort/motivation strongly suggested inconsistent and fluctuating levels of effort.  As a result, the overall test [results] were deemed invalid."  It was noted that he was also applying for an increase in disability benefits concurrently to the examination.

The Joint Motion in this case directs attention to the fact that the "neuropsychological evaluation report addendum not[ed] Appellant hears voices a few times a week that has been occurring for a couple of years." The Board observes that the examiner noted the Veteran had made inconsistent statements, both endorsing and denying that he hears voices or experiences auditory hallucinations, and that "this issue was explored further...."  The examiner noted a "significant discrepancy between this report and all of Dr. Jasti's notes in which he indicates that [the Veteran] denied auditory hallucinations...."  Eventually, the Veteran "indicated that he does not hear voices but when this was challenged he acknowledged that he does."  The examiner then immediately noted that the Veteran "recently applied for an increase in service-connected disability rating, which he acknowledged."

The Joint Motion in this case directs attention to a February 2011 neuropsychology consultation report "noting persistent auditory hallucinations," and a March 2011 psychiatry follow-up note "where Appellant stated he hears his name being called when he is alone about twice a week."

The Board must conclude that the Veteran's subjective report of his auditory hallucinations is not reliably credible, and thus the Veteran's inconsistent testimony endorsing and denying experiencing hallucinations fails to provide a basis for assignment of an increased rating in this case.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board notes that the Veteran's testimony in this regard is self-serving (if accepted, it would tend to support his appeal for disability benefits).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

A December 2011 VA examination report shows psychiatric symptomatology that has served as the basis of the award of a 70 percent rating for schizophrenia.  The Joint Motion in this case directs attention to the fact that the December 2011 VA examination report notes persistent delusions or hallucinations.  The December 2011 VA examination report does not present any clear basis for identifying an earlier date upon which the Veteran met the criteria for a 70 percent rating.  To the extent that it pertains to the period from December 7, 2011, onward, the December 2011 VA examination report's findings are otherwise outside of the scope of the schizophrenia rating issue remaining on appeal at this time.

After reviewing the evidence of record, the Board finds that for the period prior to December 7, 2011, no rating in excess of 50 percent rating is warranted for the Veteran's schizophrenia.  The September 2009 VA examiner concluded that the Veteran's psychiatric disorder resulted in signs and symptoms that resulted in deficiencies in mood, but not in judgment, thinking, family relations, or work.  The Board finds no indication of any other evidence pertinent to the period on appeal that contradicts this probative and competent medical examination finding.  The most probative competent evidence during this period indicates that the Veteran did not experience deficiencies in judgment, thinking, family relations, or work.  This significantly weighs against finding that the Veteran's met the criteria for a 70 percent rating for psychiatric impairment during this period, as those criteria require occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to pertinent symptoms.  The Board does not find any other basis in the pertinent evidence for concluding that the Veteran had "deficiencies in most areas" through any other identifiable deficiencies in "areas" other than those listed as examples in the rating criteria.

As concluded by the September 2009 VA examiner, the Veteran's symptoms, to include anxiety and occupational and social impairment, were mild to moderate in nature.  However, while he was experiencing stress at his job with regard to getting along with others and in terms of the skill set required, he was able to maintain his employment throughout this period of time.  Moreover, his social functioning, while impaired, was not deficient, in that he had an intact nuclear family unit, a relationship with extended family, and a church network.  He did exhibit some symptoms contemplated by the 50 percent rating, to include impairment of short term memory, impaired judgment, disturbance of motivation and mood, and difficulty in establishing and maintaining work and social relationship.  It was not shown during this period of time that the Veteran had an inability to establish or maintain such relationships, for the above reasons.  At no time during the period prior to December 7, 2011 did he demonstrate a more severe disability as contemplated by the 70 percent rating.  The Veteran's psychiatric impairments were not shown to have featured deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as required by the criteria for a 70 percent rating.

The Board notes that the Veteran did not demonstrate obsessional rituals, his speech was never illogical or obscure, he did not exhibit near continuous panic or anxiety (rather, he had anxiety that came and went), there was no indication of unprovoked violence, and there was no indication of spatial disorientation or neglect of personal hygiene.  The Veteran's most prominent symptoms included impaired sleep and memory loss (and the nature of the memory loss could not be clearly determined due to the Veteran's lack of effort invalidating the neuropsychiatric testing).  Those symptoms are contemplated by the 50 percent rating, and his sleep impairment was receptive to sleep aids.

The Veteran expressed that he had experienced memory loss to include of such matters as relatives' names; however, neuropsychiatric testing results questioned his credibility in that regard.  Testing demonstrated that his symptoms were well below the cut-off scores such that his effort was questionable.  Moreover, while the Veteran reported a severe form of memory loss, he was at the same time able to attend to his activities of daily living and drive independently.  Thus, the Board further questions the credibility of such statements, and finds that when viewing these statements against the totality of the evidence, they alone do not meet the criteria for a rating in excess of 50 percent.

The Board acknowledges, as was discussed as a point of concern in the Joint Motion in this case, that the Veteran did report suicidal ideation during the period on appeal.  The Board recognizes that this is a significant and concerning psychiatric symptom.  Furthermore, suicidal ideation that causes "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" is presented in the schedular rating criteria as a symptomatic impairment that can establish entitlement to a 70 percent rating.  However, as discussed above, the Veteran's suicidal ideation did not result in "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  This is true because the most probative evidence from the period on appeal indicates that the Veteran did not have such deficiencies in most areas; thus, clearly the criterion of having such deficiencies "due to" his suicidal ideation was not met.

The Board acknowledges that the Veteran presented inconsistent statements (including within the same examination upon scrutiny from the examiner) regarding whether he endorsed or denied experiencing auditory hallucination.  As discussed above, the Veteran's inconsistent statements in this regard, in the pursuit of monetary benefits, diminish the credibility of his endorsement of experiencing auditory hallucinations.  In any event, even if the Board were to accept that the Veteran experienced some degree of symptomatology consistent with "persistent delusions or hallucinations" as listed in the rating criteria for a 100 percent rating, this could only support the Veteran's claim to the extent that the symptom resulted in the level of impairment contemplated by the criteria for a higher rating sought in this case.  As discussed above, none of the Veteran's symptomatology resulted in "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood," because the most probative evidence from the period on appeal indicates that the Veteran did not have such deficiencies in most areas; thus, clearly the criterion of having such deficiencies "due to" any symptom (such as any hallucinations) was not met.

The Board additionally finds that the Veteran did not meet the criteria for a 100 percent rating as the Veteran, who maintained gainful full-time employment throughout the period on appeal, was not shown to have experienced total occupational and social impairment during that period.  As discussed in detail in the TDIU section of this decision, below, the Board has considered arguments to the effect that the Veteran was rendered unemployable due to his schizophrenia despite the fact of his actual employment; the Board is not persuaded that the Veteran was totally occupationally impaired during the period of his full-time gainful employment leading to a documented regular retirement.

For these reasons, the Board finds that no rating in excess of 50 percent is warranted for the period prior to December 7, 2011.  At no time during the period on appeal was the Veteran's disability shown to more nearly approximate the level impairment contemplated by the next-higher 70 percent rating.

Notably, the remainder of the Veteran's symptoms were assessed by competent medical professionals to be no more than moderate in degree.  It is clear that the Veteran experienced significant impairment due to his service-connected schizophrenia during the period on appeal.  However, in reviewing the evidence pertinent to the period on appeal, the Board finds no basis for concluding that any symptomatology resulted in deficiencies in most pertinent areas or otherwise met the criteria for any rating in excess of 50 percent.

The Board finds that the persuasive competent medical evidence in this case shows that the criteria for a rating in excess of 50 percent rating were not met during the period prior to December 7, 2011.  There is no evidence identifying an ascertainable date of increase preceding the December 7, 2011 effective date for the established award of the increased 70 percent rating that is currently in effect.  Accordingly, the Board finds that no rating in excess of 50 percent is warranted prior to December 7, 2011.

Not only had the Veteran not exhibited impairment of the severity described, due to symptoms of the type listed as examples, for a rating of 70 percent (the next schedular rating available above 50 percent) prior to December 7, 2011, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 50 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment clearly caused occupational and social impairment, but not with any credibly shown deficiencies in most areas, such as work, school, family relations, judgment, or thinking (he only had a deficiency of mood); thus, the symptoms were not of the severity, frequency, and duration contemplated by the criteria for a rating in excess of 50 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, had more nearly approximated the criteria for a 50 percent rating prior to December 7, 2011, and had not manifested in such severity to warrant a rating in excess of 50 percent during any portion of that period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the award of a rating in excess of 50 percent prior to December 7, 2011, that doctrine is not applicable to this extent.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his representative has raised any other issues associated with the PTSD rating, nor have any other issues been reasonably raised by the record in connection with the PTSD  rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, no rating for PTSD in excess of 50 percent is warranted prior to December 7, 2011.

TDIU

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

While the term "sheltered workshop" is not defined in the regulation, the Wage and Hour Division of the United States Department of Labor (DOL) uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  See Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.

The Veteran is currently service-connected for schizophrenia, varicose veins of the left leg, and chronic rhinitis.  He met the schedular criteria for a TDIU beginning November 21, 2011.  The record reflects that the Veteran retired from his job in January 2014, after working for approximately 37 years at one of the three inventory control points for the Defense Logistics Agency within the U.S. Department of Defense.

A September 2009 VA examination report, discussed in more detail in the section above, presents the examiner's competent conclusion that the Veteran's schizophrenia resulted in deficiencies in mood, but not in judgment, thinking, family relations, or work.

On December 2011 VA examination, the Veteran reported experiencing mild delusions of people trying to harm him and a fear of something bad happening.  There was no significant disorganized behavior.  He was able to drive to work and back.  He was having trouble with concentration and would often get frustrated.  He was fully oriented.  He had trouble with memory testing.  He enjoyed going to church, and being with his wife.  He had a good relationship with his children and grandchildren.  He was independent in his activities of daily living but needed help with his finances.  He continued to suffer from a sleep impairment.  Following mental status examination, the examiner concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

On December 2014 VA examination, the Veteran reported socially that he lived with his wife on whom he depended, he had relationships with his children and grandchildren, he had friends at his church, and also that he volunteered at the VA two to three times per week.  He reported sleepless nights some nights.  His mood was dysthymic.  He was noted to be alert and oriented in all spheres.  His clothing was appropriate.  He was cooperative and participated in the evaluation procedures.  His affect was somewhat constricted.  He endorsed symptoms of depression.  His thought processes were linear.  His associations were goal-oriented.  His judgment was intact.  There was no indication of significant long term memory issues.  There were possible short term memory and/or concentration deficits.  Following mental status examination, the examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas.  The VA examiner did not find that the Veteran's psychiatric impairments were productive of total occupational and social impairment.

In April 2015, the Veteran stated that he was given the option to retire from his job or would have been terminated for such reasons as sleeping on the job due to his sleep impairment, and being irritable and rude to his coworkers.

In July 2015, the Veteran's employer reported that the reason for the Veteran's termination of employment was "regular retirement."

In September 2015, the July 2015 VA psychiatric examiner reviewed the claims file and determined that despite the Veteran's schizophrenia, he would appear to be capable of completing simple repetitive tasks that could be performed in an environment that did not require more than superficial social interactions.  The examiner explained that the Veteran had worked in such an environment for 37 years until his retirement.  He continued to remain active by volunteering 20 hours per week.  He had recently acknowledged that staying active helped him.

A November 2015 VA treatment record reflects the Veteran's report that he was volunteering at the VA pushing wheelchairs and that he liked his job, but sometimes felt anxious.  He tried to hide is anxiety by chewing gum.  He denied any interim voices or depression.

On July 2015 VA examination, the Veteran's prominent symptoms were anxiety, a chronic sleep impairment, mild memory loss, and persistent delusions or hallucinations.  It was noted that on mental status examination, the Veteran frequently and easily gave up during tasks despite the examiner's repetitive encouragements to continue trying.  Cognitive testing showed fair responses.  He denied suicidal and homicidal ideations.  He somewhat endorsed visual hallucinations.  He stated that sometimes his mood would be off.  He appeared somewhat anxious and nervous on evaluation.  He tended to stay by himself but did get along with other volunteers and church members.

At his April 2016 hearing before the Board, the Veteran stated that he was saw his psychiatrist every three months for prescription management.  He stated that his biggest trouble was with falling asleep.  He didn't associate with others and did not have friends.  He would volunteer at the VA but would forget where to go once he was there.  He stated that he had a fear of being around others with guns.  He would sometimes forget what he was talking about in a conversation.  He had memory trouble.

In a June 2017 affidavit, the Veteran stated that he has "not worked in any capacity since 2014, when I retired from my job as a product specialist with [the Defense Logistics Agency]."  The Veteran asserted that "service-connected schizophrenia severely affected my ability to perform my job."  The Board notes that this assertion is not in dispute, as the significant disability ratings (50 percent from May 2006, and 70 percent from December 2011) assigned for the Veteran's schizophrenia during his working years through much of the period on appeal contemplate and compensate for disability interfering with occupational performance.  The Veteran asserts: "I was only able to maintain my job because I was provided significant accommodations by my employer."  The Veteran noted: "My supervisor was a Veteran himself and was aware of my status as a disabled Veteran."  The Veteran explains: "I believe that if it were not for the profound accommodations I was provided with, I would not have been able to maintain my employment as long as I did."  The Veteran's testimony goes on to describe adjustments to his schedule "so that I could spend less time with co-workers in the office," his being permitted to sleep during lunch breaks, being able to "miss work without repercussions ... at least three to four times per month due to my schizophrenia," and his taking "short breaks throughout the day, totaling to at least eight per day at times .... I lost two to three hours of productivity per day because I was exhausted and could not concentrate."  The Veteran described that he "made numerous mistakes while working" due to his concentration problems, but "was never spoken to formally or reprimanded about it."

The Veteran's June 2017 affidavit presents his testimony that "I was eligible for retirement in 2014, and although I wanted to work longer, my employers informed me that it was time for me to leave."  The Veteran describes: "My attitude and conduct in the office had further deteriorated.  I was often rude to my co-workers, and I was easily irritated if I was spoken to in the office.  I was given an ultimatum: take my retirement or be fired, and I chose the former."  The Veteran goes on to describe that his schizophrenia continues to significantly impair his functioning.  The Veteran notes ongoing sleep impairment; drowsiness from medication and poor sleep; "severe memory problems" including "I sometimes forget to take my medication"; and sometimes forgetting tasks, schedule, and personal hygiene.  The Veteran further described that his schizophrenia affects his relationships in that he sleeps apart from his wife due to his sometimes "kicking and punching" upon awakening from sleep, and he has "no friends."

The Veteran's June 2017 affidavit explains that he volunteers at a local VA clinic, but "can only perform this role because I am not on a set schedule and I can come in whenever I feel like it....  I know that if there were actual expectations associated with this role, I would be unable to meet them due to my schizophrenia."  The Veteran additionally remarks that his service-connected leg condition causes "pain with an walking or standing," and that "I estimate that I can only walk for a couple of blocks before I start experiencing pain."

The Veteran and his representative have submitted a September 2017 Vocational Employability Assessment prepared by a certified rehabilitation counselor.  This report presents the counselor's assessment of the Veteran, informed by a 30 minute phone interview of the Veteran and the counselor's review of the claims-file.  The report documents that the Veteran "states that his varicose veins did not impact his work."  The Veteran described that he volunteers 3-4 days per week at a VA center, 4 hours per day with certain accommodations provided to assist him.  The report identifies the accommodations as: "he can volunteer when he feels like it, and can miss if he needs, and still be on the volunteer schedule; there are large cards posted in the elevator to tell him which floor the clinics are located on; and he has an additional 'cheat sheet' to help him finds the correct clinic for patients he pushes in the wheelchairs."

The September 2017 Vocational Assessment indicates, based upon telephone interview of the Veteran, that the Veteran types poorly and has limited computer skills, but was able to use a computer "to look things up and for email."  The Veteran described that he worked for a part of the Defense Logistics Agency from approximately 1977 to 2014, but was accommodated in this position by others doing work for him or correcting his mistakes.  The report indicates that the Veteran had difficulty working with people, although it also indicates that the colleagues and supervisors were willing to cover the Veteran's responsibilities when he would have a problem.  Specifically, the report shows that the Veteran's position history included 13 years of experience as a "Machine Specialist" responsible for "rebuilding machines."  The Veteran stated that he was not good at this job, but maintained the position for 13 years.  The report shows that the Veteran's position history also included 20 years of experience as an "Expediter" responsible for "ordering parts."  The Veteran stated that he was not good at this job either due to problems with concentration and needing to have his work corrected or done for him by his supervisor and colleagues.  The report documents that the Veteran described accommodations allowed him to take breaks and sleep in order to work around his limitations associated with his medication.

The Board acknowledges that the Veteran stated that he was "not good" at his job as a machine specialist for 13 years and was "not good" at his job as an expediter for 20 years, but the Board finds it clear that the Veteran has demonstrated sufficient skill to perform those jobs to maintain steady uninterrupted employment in those positions for such substantial durations.  Thus, the Board considers it to be established in the record that the Veteran has the education and experience necessary to perform those jobs and jobs of compatible nature.

The vocational counselor concluded that the Veteran's "disability issues related to his Schizophrenia render him unemployable in any occupation requiring sedentary or greater physical demands."  The vocational counselor disputes "any medical professional's opinion that [the Veteran] can engage in work activity," and argues that medical professionals "have no expertise in translating [medical findings] into opinion whether or not this degree of restriction or limitation, or both, prevents one from working."  The vocational counselor asserts: "The special accommodations made by [the Veteran]'s employer are not reasonable in most competitive occupations.  He would not have been able to maintain his job without the accommodations, rendering it a protected work environment."

In this case, the Board finds that the weight of the competent and credible evidence weighs against the Veteran's claim, and therefore the claim for a TDIU must be denied.  Significantly, the 2015 VA examiner conducted a thorough assessment of the Veteran and reviewed the filed, but found that the Veteran was able to work in a restricted environment with little social interaction.  That opinion is supported by the record.  There is no indication that the Veteran lacks the required skill or educational background for such employment.  While the Veteran states that he had to retire or he would have been terminated, his employer responded instead that he took a regular retirement.  The record reflects that he held stable full-time employment within the Defense Logistics Agency of the U.S. Department of Defense for 37 years prior to voluntarily taking a "regular retirement."  Thus, there is a history of stable employment that was never involuntarily terminated.  Moreover, the Veteran volunteers with the VA on a regular basis.  He has also been shown to be active in his church.  While he suffers from memory impairment, the 2010 neuropsychiatric examiner suggested that the Veteran employ techniques to aid in his memory, such as writing down to-do lists and other tasks, and using a GPS when driving.  The Veteran has described that the accommodations needed to assist him with his volunteer work include "large cards posted in the elevator to tell him which floor the clinics are located on; and he has an additional 'cheat sheet' to help him find the correct clinic for patients he pushes in the wheelchairs."  The Board does not find that the VA facility's practices of labeling the locations of clinics in its building, or permitting the Veteran to use an informational sheet or notes to keep track of locations, constitute any extraordinary or unsustainable measures; these do no support a finding that the Veteran is unemployable.  The evidence does not demonstrate that the Veteran suffers from a memory impairment that would prohibit his ability to obtain and maintain substantially gainful employment.  Rather, the competent medical evidence weighs against such a finding.  The Board notes again that when professional medical evaluation of his reported memory problems was attempted in January 2011, the VA medical report shows that the Veteran's "performance on all measures specifically designed to assess effort/motivation strongly suggested inconsistent and fluctuating levels of effort.  As a result, the overall test [results] were deemed invalid."

While the Board finds no reason to doubt that the Veteran experiences impairment of his short term memory, the matter on appeal requires the Board to consider whether that impairment is shown to be of such severity as to contribute to rendering the Veteran unemployable as the Veteran contends.  In this regard, the Board must conclude that the Veteran's subjective report of the severity of his memory impairment is not reliably credible, as the Veteran is documented to have offered suboptimum effort in testing purposed to assess such impairments during the period on appeal within the pendency of this claim for benefits.  Thus, the lay testimony seeking to establish a severity of memory impairment that may support his claim for TDIU fails to provide a basis for establishing such entitlement in this case.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board notes that the Veteran's testimony in this regard is self-serving (if accepted, it would tend to support his appeal disability benefits).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran has repeatedly asserted that his employment was only possible due do extraordinary accommodations provided by his employer for many years.  However, as noted by the vocational counselor in the September 2017 report: "Psychiatry notes dated August through December 2008 ... [note that the Veteran was] taking annual leave when he feels he needs to rest or get away."  The fact that the Veteran was able to use accumulated leave to take time off from work does not suggest such an extraordinary accommodation demonstrating that the Veteran was unemployable.  In addition, the assertion that the Veteran made errors in his work and had colleagues assisting him with tasks and covering for him when he felt unwell does not suggest such an extraordinary accommodation demonstrating that the Veteran was unemployable.

To the extent that the Veteran asserts that the workplace accommodations he was provided by the Defense Logistics Agency of the U.S. Department of Defense were so extraordinary as to amount to him being maintained in employment despite an inability to fulfill his duties, the Board is not persuaded that such an assertion is credible.  The Board has considered the context of the fact that the Veteran was employed by that agency full-time for 37 years prior to a documented "regular retirement," including his last 23 years at the agency being in the same position without reassignment or any reprimand or disciplinary action (by the Veteran's own account).

To the extent that the Veteran asserts that his disability renders him unemployable due, in part, to an inability to get along with colleagues, the Board is not persuaded that the Veteran's difficulties with interpersonal functioning have been so severe as to support his contention of its role in rendering him unemployable.  The Board finds it notable that the Veteran has also testified that his actual full-time employment was enabled by his supervisor's personal support of him, and that his colleagues covered for him when he may not have been up to a task.  The Veteran's contentions invite the Board to conclude that his service-connected disabilities have so impaired his interpersonal skills and mental functioning as to render him unemployable, but he also asserts that his supervisors and colleagues within the Defense Logistics Agency of the U.S. Department of Defense nevertheless considered him sufficiently valuable to routinely protect him from termination.  The Veteran's account strongly suggests that his supervisor and colleagues protected his employment by assigning him responsibilities he was incapable of reliably completing; this would appear to suggest that professionals were choosing to risk professional objectives and/or expanding their own workloads simply to protect the Veteran from losing a job he allegedly could not adequately perform.  The September 2017 vocational counselor's report even acknowledges that the types of accommodations the Veteran asserts he was provided "cost an employer time, money, and morale among other workers, all of which place an unreasonable burden on the employer."  The Board finds that the Veteran's account of his workplace providing him such an extent of protection from having to perform his duties is testimony that strains the limits of credibility; this account is therefore not persuasively factually established on the basis of the Veteran's uncorroborated testimony alone.

Rather, the Board is persuaded that the Veteran's stable full-time long-term gainful employment history within the Defense Logistics Agency, terminating only with his voluntary retirement after 37 years, stands as significant evidence that the Veteran was not rendered unemployable by his service-connected disabilities.  The Veteran's actual employment weighs significantly against the TDIU claim through the time of his 2014 retirement.  The Board further notes that the Veteran's service-connected disabilities remain at this time rated at the same levels of VA-rated severity as during his final years of actual employment.  The Board finds that the evidence does not indicate that the Veteran has been rendered unemployable by those service-connected disabilities in the years since his retirement.

The vocational counselor's opinion in this case does not dispute the Veteran's factual employment history, but rather seeks to establish that the Veteran's factual employment history is consistent with a finding that he has been rendered unemployable by service-connected disability.  That is, the vocational counselor's opinion pertains to an argument that the Veteran's full time employment was merely marginal employment and, thus, consistent with a finding that he was actually unemployable for purposes of establishing entitlement to TDIU.  The question of whether the Veteran's employment was marginal employment was also a point of attention in the March 2017 Joint Motion in this case.  The Board has considered the matter and found that the Veteran's employment within the Defense Logistics Agency was not marginal employment.

First, there is no suggestion or contention in this case that the Veteran's full-time employment within the Defense Logistics Agency provided a level on income beneath the poverty threshold.  Thus, the Veteran's employment was greater than marginal employment by this standard.  38 C.F.R. § 4.16.

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  As discussed above, the term "sheltered workshop" is not defined in the regulation, but the DOL uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  See Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.

The Board finds that the Veteran's workplace within the Defense Logistics Agency of the U.S. Department of Defense was not a sheltered workshop.  The Board finds, on a facts found basis, that the Veteran's work within the Defense Logistics Agency has not been persuasively shown to have been a protected environment such that the Veteran may be deemed to have been actually employed by the Defense Logistics Agency despite being effectively unemployable.  The Board makes this finding after considering (1) the nature of the Veteran's employment as an Expediter responsible for ordering parts within the U.S. Department of Defense's Defense Logistics Agency, and (2) the reason for the termination of that employment being "regular retirement. 

Accordingly, the Veteran's employment by the Defense Logistics Agency continues to be significant evidence of the Veteran's employability.  Additionally, the September 2017 report from the vocational consultant is of diminished probative value inasmuch as it relies acceptance of the complete extent of the Veteran's description of working in a protected environment, whereas the Board finds that the Veteran's employment within the U.S. Department of Defense was not a protected environment.  The Board finds that the medical evidence showing that the Veteran's service-connected impairment did not preclude some forms of appropriate employment are probative and persuasive in this case, especially considering the Veteran's actual employment history.  While the medical evidence supports finding that the Veteran's service-connected impairments interfere with his employability to the extent that certain tasks and arrangements would be more enabling or well suited to the Veteran than others, such interference is contemplated by the Veteran's combined disability ratings over the course of this appeal.  The Veteran's current 80 percent combined disability rating for his service connected disabilities reflects significant impairment that would be expect to significantly interfere with his employment and raise challenges in such employment; this does not equate to a demonstration that the Veteran was unemployable when the Veteran was in fact working full-time on a sustained basis and retired normally.  The Board emphasizes that significant impairment of the Veteran's occupational functioning is not interchangeable with unemployability for the purposes of TDIU analysis.

As the Veteran's employment with the Defense Logistics Agency was never involuntarily terminated and ended with his voluntary retirement, and as the Veteran's service-connected disabilities are of comparable severity currently as they were when he was employed, the Board finds that TDIU is not warranted in this case.

While the Veteran does suffer from psychiatric symptoms related to his schizophrenia, it was concluded on VA examination that he could work in certain restricted environments despite those impairments.  The Veteran's other service-connected disabilities have not been assessed to preclude gainful employment, and the Veteran has not asserted such.  (The Board acknowledges that the Veteran briefly mentioned impairment due to his service-connected disability of the legs in his June 2017 affidavit, but the September 2017 vocational consultant's report clearly documents that the Veteran specifically denied that his leg disability ever interfered with his actual full time employment.  The Board notes that the Veteran's service-connected leg disability is currently rated 40 percent disabling, the same level of severity that was established prior to his retirement.)

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected disabilities.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.

The Board wishes to clearly emphasize that the Veteran's service-connected disabilities are clearly productive of serious and significantly disabling impairment, as reflected by his currently established 80 percent combined disability rating.  The Board's decision in this case merely reflects that the criteria for greater levels of compensation have not been met.  The Board thanks the Veteran for his service, and wishes that a more favorable outcome could have been reached on these claims.


ORDER

Prior to December 7, 2011, a rating in excess of 50 percent for schizophrenia is denied.

A TDIU is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


